AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

INTRODUCTION AND AGENT BACKGROUND

1. [ama Special Agent (SA) with the Drug Enforcement Administration (DEA),
and have been since July 8, 2018. As a SA with the DEA, IJ completed the 16-week DEA
Basic Agent Training (“BAT”) course in Quantico, Virginia. As part of the BAT course,
I received training in narcotic investigations, narcotic interdiction, identification of
narcotics, search and seizure issues, surveillance techniques, preparation and execution of
narcotic search warrants, debriefing of defendants, witnesses, and cooperating sources. As
of December 23, 2018, I have been assigned to the DEA-Youngstown Resident Office
(YRO), Task Force Group #D-48. Prior to my employment with the DEA, I was employed
as a Police Officer by the City of Portage, Indiana for approximately six and a half years
and graduated from the Northwest Indiana Law Enforcement Academy (NILEA) in
Hobart, Indiana.

2.1 have been involved in numerous narcotics-related arrests, have executed
search warrants that resulted in the seizure of narcotics or dangerous drugs, and have
supervised the activities of numerous informants and cooperating witnesses who have
provided information and assistance resulting in drug buys, searches, and arrests. Based
on the above experience, I am familiar with the modus operandi of persons involved in the
illicit distribution of controlled substances, as well as the terminology used by persons
involved in the illicit distribution of controlled substances. I am aware that persons
involved in the illicit distribution of controlled substances nearly always attempt to conceal

their identities and the locations where drugs are sold and stored, which are frequently at
 

 

locations different from where they reside. I am also aware that persons involved in the
illicit distribution of controlled substances utilize cellular phones to communicate with one
another. I am also aware that drug traffickers use vehicles to transport drugs to and from
locations where drugs are stored. I also am aware that drug traffickers, when preparing
vehicles for travel and transport and during the actual travel and transport, frequently use
counter-surveillance tactics to avoid detection and apprehension by law enforcement,
including storing their vehicles in locations where they can be privately accessed while
remaining hidden from observing law enforcement. It is likewise essential that such
organized groups meet to formulate plans concerning narcotics or other illegal activities,
and to divide their illegal proceeds.

3. On a regular basis, I review law enforcement bulletins and intelligence
reports regarding narcotic trafficking and smuggling, and remain in communication with
counterparts in order to remain up to date with modern techniques and trends used by
narcotic traffickers in the domestic and international arena.

4. Based upon my training, experience and discussions with other Special
Agents and law enforcement officers concerning the distribution of controlled substances,
I know:

a) That drug traffickers very often place assets in names other than
their own to avoid detection of these assets by government agencies;

b) That drug traffickers very often place assets in corporate entities in
order to avoid detection of these assets by government agencies;

c) That even though these assets are in other persons’ names, the drug

dealers actually own and continue to use these assets and exercise
dominion and control over them;

d) That drug traffickers often place drugs and assets in hidden
locations, known as “safe houses,” to protect and conceal the
location from government agencies, thereby avoiding conducting
transactions at these places, but often times in very close proximity
to these locations; and

e) That drug traffickers frequently use automobiles to transport or hide
drugs and drug proceeds.

5. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses. This affidavit
18 intended to show merely that there is sufficient probable cause for the requested warrant
and does not set forth all of my knowledge about this matter.

6. Based on the facts set forth in this affidavit, there is probable cause to believe
that violations of Title 21, U.S.C. Section 841(a)(1), that is, knowingly and intentionally
distributing and possessing with the intent to distribute Cocaine; and Title 21, U.S.C.
Section 846; that is, conspiracy to distribute Cocaine have been committed by FELIX
EMILIO CALDERON SANTIAGO. There is also probable cause to believe that the
location information described in Attachment B will constitute evidence of these criminal
violations, and will lead to the identification of individuals who are engaged in the
commission of these offenses.

7, The court has jurisdiction to issue the proposed warrant because it is a “court

of competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a

 
 

 

district court of the United States that has jurisdiction over the offense being investigated,

see 18 U.S.C. § 27113)(A)).

RELIABILITY OF CONFIDENTIAL SOURCE(S)

8. During the week of May 12, 2019, Canfield Police Department Confidential
Source CS-19-01, herein after referred to as CS-1, provided information, to SA Richard
Schmitt and TFO Donald Lambert regarding the drug trafficking activities of AMAURY
CALDERORN SANTIAGO. During the week of May 19, 2019, law enforcement
corroborated information discussed with CS-1 regarding AMAURY CALDERON
SANTIAGO; such as his address, telephone number (787-354-6851), and type of vehicle.
It should be noted that on June 6, 2019, CS-1 was involved in the controlled purchase of
Cocaine from AMAURY CALDERON SANTIAGO. Prior to the controlled narcotics
purchase, CS-1 was searched by TFO Aaron Young for narcotics and contraband, which
concluded with negative results, as witnessed by SA Richard Schmitt; however, CS-1 was
searched again by TFO Aaron Young after the controlled narcotics purchase and four one-
hundred dollar bills were found in CS-1’s rear pants pocket. CS-1 later admitted the
$400.00 was DEA Official Authorized Funds (OAF). SA Schmitt also noticed that the
amount (approximately two (2) ounces) of Cocaine CS-1 was supposed to purchase
appeared to be less than the agreed upon amount. SA Schmitt then informed CS-1 that SA
Schmitt was going to visually search CS-1’s groin area, and CS-1 then admitted he had
stolen some of the Cocaine CS-1 had purchased with the DEA OAF. It should be further
noted that CS-1 was counselled regarding his behavior and de-activated as a Confidential

Source.

 
9. The information provided by CS-1 has led to a Pen & Ping search warrant
for AMAURY CALDERON SANTIAGO’s cellular phone, 787-354-6851. The controlled
purchase of Cocaineby CS-1 from AMAURY CALDERON SANTIAGO has also led to
an arrest warrant for AMAURY CALDERON SANTIAGO CS-1’s criminal history:
Trafficking in Drugs, Drug Abuse, Possession of Dangerous Drugs, Possession of Drug
Paraphernalia, Domestic Violence, Receiving Stolen Property, Illegal Possession of a
Weapon, Having a Weapon Under Disability, Driving While Suspended, Theft. CS-1
cooperated in exchange for possible prosecutorial consideration and has received monetary
compensation for expenses incurred while cooperating. I believe CS-1’s information is
reliable because CS-1’s information has been consistently corroborated by independent
investigations by law enforcement. In addition, CS-1 provided information against CS-1’s

penal interest

PROBABLE CAUSE

10. The United States, including DEA, is conducting a criminal investigation
of AMAURY CALDERON SANTIAGO regarding possible violations of Title 21, U.S.C.
Section 84] (a)(1), that is, knowingly and intentionally distributing and possessing with the
intent to distribute Cocaine; and Title 21, U.S.C. Section 846; that is, conspiracy to
distribute Cocaine.

11. Except as otherwise noted, the information set forth in this Affidavit has
been provided to me by officers and agents of the DEA-YRO or other law enforcement
officers or agents. Unless otherwise noted, whenever in this Affidavit, I assert that a

statement was made, the information was provided by another law enforcement officer

 
 

 

(who may have had either direct or hearsay knowledge of the statement) to whom I have
spoken or whose report | have read and reviewed. Likewise, information resulting from
physical surveillance, except where otherwise indicated, does not necessarily set forth my
observations, but rather has been provided directly or indirectly through the DEA or other
law enforcement officers who conducted such surveillance. Any information pertaining to
vehicles and/or registrations, personal data on subjects or record checks has been obtained
through the Law Enforcement Automated Data System (“LEADS”) from the State of Ohio,
the Ohio Law Enforcement Gateway (“OHLEG”) from the Ohio Attorney General’s Office
or the National Crime Information Center (“NCIC”) computers by members herein
described.

12. On May 18, 2019, SA Richard Schmitt and TFO Don Lambert spoke with
CS-1, who advised that CS-1 has purchased multiple ounces of Cocaine from AMAURY
CALDERON SANTIAGO, CS-1 stated that AMAURY CALDERON SANTIAGO also
provided CS-1 with several grams of Heroin that was laced with Fentanyl as a sample for
CS-1. In addition, CS-1 advised that AMAUARY CALDERON SANTIAGO has offered
on several occasions to sell CS-1 a half kilogram of Cocaine whenever CS-1 is ready for
it. CS-1 stated AMAURY CALDERON SANTIAGO informed CS-1 that he (AMAURY
CALDERON SANTIAGO) and his “brothers” are receiving several kilograms of Cocaine
and Heroin each week from Puerto Rico. It should be noted that AMAURY CALDERON
SANTIAGO’s father, Felix CALDERON PAGAN, later informed SA Schmitt that
AMAURY CALDERON SANTIAGO and FELIX CALDERON SANTIAGO are

brothers.

 
 

13. CS-1 stated CS-1 and AMAURY CALDERON SANTIAGO primarily
communicate via text messaging; however, CS-1 advised they also speak over the phone.
CS-1 stated that CS-1 sends AMAURY CALDERON SANTIAGO a text message
containing emojis for each ounce of Cocaine CS-1 is going to purchase. For example, if
CS-1 is going to purchase five (5) ounces of Cocaine, then CS-1 would send a text message
with five (5) emojis. CS-1 provided a phone number of 787-354-6851 for AMAURY
CALDERON SANTIAGO.

14. CS-1 indicated that AMAURY CALDERON SANTIAGO and_ his
"brothers" utilize four (4) houses on the East side of Youngstown, Ohio. It should be noted
that on May 21, 2019, CS-1 showed SA Schmitt and TFO Aaron Young the location of the
four residences. CS-1 stated that AMAURY CALDERON SANTIAGO lives at 1362
Lansdown Blvd., Youngstown, Ohio 44505 and a majority of the time that is where
AMAURY CALDERON SANTIAGO meets with CS-1. CS-1 also stated that AMAURY
CALDERON SANTIAGO drives a black Jeep Liberty. It should be noted that on one
occasion, CS-1 observed AMAURY CALDERON SANTIAGO holding an AK-47 rifle
while inside this residence. According to the Mahoning County Auditor's Office,
Darrell HARRISON is the registered owner of 1362 Lansdowne Blvd., Youngstown, Ohio
44505.

15. CS-1 stated that another residence AMAURY CALDERON SANTIAGO
and his "brothers" utilize is 1502 Victor Ave., Youngstown, Ohio 44505. CS-1 stated that
CS-1 has purchased Cocaine from AMAURY CALDERON SANTIAGO at this
residence. CS-1 stated that CS-1 also observed one of AMAURY CALDERON

SANTIAGO's "brothers", later identified as Michael FLORES-MALDONADO, exiting a
 

grey Acura TL. It should be noted that on Michael FLORES-MALDONADO Facebook
page, AMAURY CALDERON SANTIAGO and Michael FLORES-MALDONADO are
ina homemade video driving around in an Acura. It should also be noted that on May 22,
2019, SA Schmitt observed a grey Acura TL bearing Ohio registration: HOP-5263 parked
in the driveway of 1502 Victor Ave., Youngstown, Ohio. According to the Ohio Bureau
of Motor Vehicles, the Acura TL ts registered to Ada Nivea Calderon SANTIAGO at 1502
Victor Ave., Youngstown, Ohio 44505. It should be noted that FELIX CALDERON
PAGAN also has 1502 Victor Ave., Youngstown, Ohio 44505 listed as his address on his
Ohio driver's license. CS-1 identified both FELIX CALDERON PAGAN and Ada
SANTIAGO as individuals CS-1 has observed with AMAURY CALDERON SANTIAGO
on different occasions. According to the Mahoning County Auditor's Office, Michael
FLORES-MALDONADO is the registered owner of 1502 Victor Ave., Youngstown, Ohio
44505.

16. CS-E advised a third residence AMAURY CALDERON SANTIAGO and
his "brothers" utilize is 1506 Bennington Ave., Youngstown, Ohio 44505. CS-1 stated that
on May 16, 2019, AMAURY CALDERON SANTIAGO informed CS-1 via telephone that
an unknown black male had stolen approximately a half kilogram of Heroin from
AMAURY CALDERON SANTIAGO. AMAURY CALDERON SANTIAGO instructed
CS-1 to pick him (AMAURY CALDERON SANTIAGO) up at 1506 Bennington Ave.,
Youngstown, Ohio 44505. CS-1 stated that while meeting with AMAURY CALDERON
SANTIAGO, CS-1 observed an older Hispanic male, later identified as FELIX
CALDERON PAGAN, arrive at the restdence in a gold colored car. CS-1 advised FELIX

CALDEORN PAGAN exited the vehicle carrying a handgun and then walked into this

 

 
 

 

residence, It should be noted that on May 22, 2019, SA Schmitt observed a grey Honda
Odyssey bearing Ohio registration: HNV-9719 parked in the driveway 1506 Bennington
Ave., Youngstown, Ohio 44505. According to the Ohio Bureau of Motor Vehicles, the
vehicle is registered to FELIX ANTONIO CALDERON PAGAN at 1502 Victor Ave.,
Youngstown, Ohio 44505. According to the Mahoning County Auditor's Office,
Youngstown Jubilee Homes IT Limited Partnership is the registered owner of 1506
Bennington Ave., Youngstown, Ohio 44505.

17. CS-1 advised the fourth residence AMAURY CALDERON SANTIAGO
and his "brothers" utilize is 1732 Atkinson St., Youngstown, Ohio 44505. CS-1 stated that
he was only at this residence once. CS-1 stated that AMAURY CALDERON SANTIAGO
was in CS-1's vehicle and AMAURY CALDERON SANTIAGO instructed CS-1 to drive
to this residence. CS-1 stated CS-1 waited in the vehicle while AMAURY CALDERON
SANTIAGO went inside to get the Cocaine. According to the Mahoning County Auditor's
Office, Ashlinn N. SYKES is the registered owner of 1732 Atkinson St., Youngstown,
Ohio 44505.

18. During the week of May 26, 2019, RAC Gregory Brodersen, SA Schmitt,
and TFO Young met with CS-1 at the DEA-Youngstown Resident Office (DEA-
YRO). CS-1 advised CS-1 had previously spoken viatelephone with AMAURY
CALDERON SANTIAGO and had agreed to purchase two (2) ounces of Cocaine for
$2,200.00. CS-1 stated that AMAURY CALDERON SANTIAGO had informed the CS
on May 28, 2019 that he (AMAURY CALDERON SANTIAGO) was in the process of
moving out of 1362 Lansdowne Blvd., Youngstown, Ohio 44505, due to an increase in

police presence in the area.

 
19. On May 29, 2019, CS-1 purchased 80.2 gross grams of Cocaine (Exhibit 1)
from AMAURY CALDERON SANTIAGO. At approximately 11:23 a.m., CS-1 placed a
consensually monitored and recorded telephone call to AMAURY CALDERON
SANTIAGO at telephone number 787-354-6851; however, nobody answered the
telephone. It should be noted that SA Schmitt dialed the telephone number. CS-1 then
received a text message from AMAURY CALDERON SANTIAGO at 787-354-6851
stating, "On my way". At approximately 11:27 am., CS-1 placed a second consensually
monitored and recorded telephone call to AMAURY CALDERON SANTIAGO at
telephone number 787-354-6851. CS-1 spoke with AMAURY CALDERON
SANTIAGO, who stated he (AMAURY CALDERON SANTIAGO) was on his way to the
Eastside of Youngstown, Ohio. After the telephone call, CS-1 advised that CS-1
believed AMAURY CALDERON SANTIAGO would meet CS-1 at 1362 Lansdown
Blvd., Youngstown, Ohio to conduct the narcotics transaction. |

20. At approximately 12:00 p.m., CS-1 arrived at a neutral location, as
witnessed by RAC Brodersen, SA Schmitt, TFO Christopher Gallo, and TFO Young. At
approximately 12:03 p.m., SA Schmitt provided CS-1 with $2,200.00 DEA OAF via DEA-
103, as witnessed by TFO Young. At approximately 12:06 p.m., TFO Gallo provided CS-
1 with an electronic transmitting/recording device, as witnessed by SA Schmitt. At
approximately 12:09 p.m., CS-1 received a telephone call from AMAURY CALDERON
SANTIAGO at 787-354-6851, in which CS-1 was advised to meet AMAURY
CALDERON SANTIAGO at 1506 Bennington Ave., Youngstown, Ohio 44505 to conduct

the purchase of Cocaine. It should be noted that this call from AMAURY CALDERON

10

 
 

    

SANTIAGO was not recorded due to agents not having enough time to set up the recording
equipment. Immediately following the telephone call, CS-1 departed the neutral location.

21. At approximately 12:16 p.m., CS-1 arrivedin the driveway of 1506
Bennington Ave. At approximately 12:17 p.m., SA Schmitt and TFO Young were able
to observe and hearvia the electronic recording/transmitting device, AMAURY
CALDERON SANTIAGO enter CS-1's vehicle. SA Schmitt and TFO Young
were also able to observe CS-1 hand AMAURY CALDERON SANTIAGO the $2,200.00
DEA OAF as well as observe AMAURY CALDERON SANTIAGO hand CS-1 two (2)
knotted plastic baggies containing a white powdery substance of suspected Cocaine
(Exhibit 1). At approximately 12:20 p.m., AMAURY CALDERON SANTIAGO exited
CS-1's vehicle and CS-1 then departed the residence, It should be noted that surveillance
was not maintained on AMAURY CALDERON SANTIAGO due to the location of the |
residence he was at and the possibility of counter surveillance in the
surrounding neighborhood. Members of the DEA-YRO have knowledge, based on past
narcotics investigations, that numerous members of the surrounding neighborhood have
utilized counter surveillance techniques in past investigations.

22, At approximately 12:26 p.m., CS-1 arrived at a neutral location, as
witnessed by SA Schmitt and TFO Young. At approximately 12:28 p.m., CS-1 transferred
custody of the electronic transmitting/recording device to SA Schmitt, as witnessed by TFO
Young. It should be noted that this recording was later assigned Exhibit N-1. Also at
approximately 12:28 p.m., CS-1 transferred custody of Exhibit | to SA Schmitt, as
witnessed by TFO Young. SA Schmitt then Placed Exhibit 1 into DEA SSEE

#5000954916, as witnessed by TFO Young. Exhibit 1 was then transported to the

11
   

Youngstown Resident Office by SA Schmitt and TFO Young. SA Schmitt then field tested
Exhibit 1, which tested positive for the presence of Cocaine, as witnessed by TFO
Young. SA Schmitt then sealed Exhibit 1 in DEA SSEE #5000954916, as witnessed by
TFO Young. On May 29, 2019, Exhibit | was shipped to the North Central Laboratory for
analysis and safekeeping (Fed Ex tracking number: 8146 6231 8698).

23. SA Schmitt also debriefed CS-1, who advised when CS-1 arrived at 1506
Bennington Ave., Youngstown, Ohio 44505, CS-1 observed AMAURY CALDERON
SANTIAGO standing on the front porch of the residence along with another unidentified
Hispanic male. CS-1 advised a minivan was parked in the driveway and obstructed CS-1's
view of the second individual, thus preventing CS-1 from obtaining a description of
the unidentified Hispanic male. CS-1 stated that AMAURY CALDERON
SANTIAGO explained that he (AMAURY CALDERON SANTIAGO) is going to Puerto
Rico in a few weeks and requested CS-1 to become partners with AMAURY CALDERON
SANTIAGO. CS-1 explained that AMAURY CALDERON SANTIAGO wants CS-1 to
combine the CS-1's money with AMAURY CALDERON SANTIAGO's money, and then
utilize the money to import kilograms of Cocaine from Puerto Rico. CS-1 stated that
AMAURY CALDERON SANTIAGO didn't advise how much money he wanted CS-1 to
provide, but CS-1 stated CS-1f would attempt to find out. The rest of the CS-1's account of
events was consistent with the electronic recording that was later viewed by SA Schmitt
and TFO Young.

24, On June 3, 2019 at approximately 9:53 AM, TFO Aaron Young observed
no activity or vehicles at 1362 Lansdowne Blvd., Youngstown, Ohio 44505. At

approximately 9:58 AM, TFO Young observed the black 2002 Jeep Liberty (bearing Ohio

12

 
license plate# HHA8250), which is commonly driven by AMAURY CALDERON
SANTIAGO and has been documented as such, to be parked in the driveway of 1502
Victor Ave.

25. On June 3, 2019 at approximately 10:20 a.m., U.S. Magistrate Judge George
J. Limbert signed a search warrant for precise cellular telephone location data for cellular
phone number 787-354-6851, subscribed to a Pre-Paid Subscriber and utilized by

AMAURY CALDERON SANTIAGO, with a service provider of AT&T, for a period of

30 days. The first cellular GPS ping was received from AT&T on June 3, 2019 at

approximately 2:18 P.M. Eastern Standard Time. Members of the Youngstown Resident
Office (YRO) are court authorized to receive cellular GPS pings until July 3, 2019.

26. On June 4, 2019 an Administrative subpoena was sent to Ohio Edison to
obtain subscriber account information for the following addresses; 94 Tremble Ave.,
Campbell, Ohio 44405; 1362 Lansdown Blvd., Youngstown, Ohio 44505; 1506
Bennington Ave., Youngstown, Ohio 44505; 1502 Victor Ave., Youngstown, Ohio 44505;
and 1732 Atkinson Ave., Youngstown, Ohio 44505. It should be noted that 94 Tremble
Ave., Campbell, Ohio 44405 is the address listed on AMUARY CALDERON
SANTIAGO’s Ohio driver’s license, and is also where SA Schmitt received several Precise
Cellular GPS location pings from AMAURY SANTIAGO’s phone, 787-354-6851.

27. On June 4, 2019, Ohio Edison sent their response with the following
information regarding 94 Tremble Ave., Campbell, Ohio 44405: Customer Account Name:
Heather Esther; Listed Partner: Courtney Rogers; Telephone Contact Number: 330-610-

0050; Mailing Address: 94 ‘Tremble Ave., Campbell, Ohio 44405; Service Address: 94

13

 

 

 
 

Tremble Ave., Campbell, Ohio 44405; Account Number: 110113479403; Email Address:

callmebubbles95@yahoo.com.

28. On June 4, 2019, Ohio Edison sent their response with the following
information regarding 1506 Bennington Ave. Youngstown, Ohio 44505: Customer
Account Name: FELIX E. CALDERON SANTIAGO; Telephone Contact Number:
(Primary) 234-855-0398 / (Secondary) 518-354-2130; Mailing Address: 1506 Bennington
Ave., Youngstown, Ohio 44505; Service Address: 1506 Bennington Ave., Youngstown,
Ohio 44505; Account Number: 110123533769. It should be noted that FELIX
CALDERON PAGAN is known to be associated with 1506 Bennington Ave.,
Youngstown, Ohio 44505,

29.On June 4, 2019, Ohio Edison sent their response with the following
information regarding 1502 Victor Ave., Youngstown, Ohio 44505: Customer Account
Name: AMAURY CALDERON SANTIAGO; Telephone Contact Number: 234-855-
0398; Service Address: 1502 Victor Ave., Youngstown, Ohio 44505; Mailing Address:
1502 Victor Ave., Youngstown, Ohio 44505; Account Number: 110107571934; Email
Address: calderonada03@yahoo.com; Web User: ADACALDERONO3. It should be
noted that the Telephone Contact Number for this residence is the same as the primary
contact number for 1506 Bennington Ave., Youngstown, Ohio 44505, It should further be
noted, according to the Mahoning County Auditor's Office, Michael FLORES-
MALDONADO is the registered owner of 1502 Victor Ave., Youngstown, Ohio 44505.

30. On June 4, 2019, Ohio Edison sent their response with the following
information regarding 1362 Lansdowne Blvd., Youngstown, Ohio 44505: Customer

Account Name: Lizbeth Merced; Telephone Contact Number: 330-519-2458; Service

14
Address: 1362 Lansdowne Blvd., Youngstown, Ohio 44505; Mailing Address: 1362
Lansdowne Blvd., Youngstown, Ohio 44505; Account Number: 110130575415; Email
Address: amaurymikhail@gmail.com; Web User: LISBETH05.

31. On June 4, 2019, Ohio Edison sent their response with the following
information regarding 1732 Atkinson Ave., Youngstown, Ohio 44505: Customer Account
Name: Carmelia Gooden; Listed Partner Name: Ashlinn Sykes; Telephone Contact
Number: (Primary) 330-599-8488 / (Secondary) 330-501-3824; Service Address: 1732
Atkinson Ave., Youngstown, Ohio 44505; Mailing Address: 1732 Atkinson Ave.,
Youngstown, Ohio 44505; Account Number: 110091677390; Email Address:
lovelyladyie@yahoo.com; Web User: ASHLINNI.

32. On June 6, 2019, CS-1 conducted a second controlled purchase of Cocaine
from AMAURY CALDERON SANTIAGO. At approximately 10:45 a.m., SA Richard
Schmitt and TFO Aaron Young gave an operational briefing to all agents and task force
officers of the DEA-Youngstown Resident Office (DEA-YRO) regarding a controlled
narcotics transaction between CS-1 and AMAURY CALDERON SANTIAGO. After this
briefing, surveillance was established in the vicinity of 1506 Bennington Ave.,
Youngstown, Ohio 44505, which is where it was anticipated that the controlled purchase
would occur.

33. At approximately 11:35 am., RAC Gregory Brodersen, SA Schmitt, and TFO
Young met with CS-1 at the DEA-YRO. CS-1 advised CS-1 had previously spoken via
telephone with AMAURY CALDERON SANTIAGO and had agreed to purchase two (2)
ounces of Cocaine HCL for $2,400.00. At approximately 11:37 a.m., TFO Young searched

CS-1 for narcotics and contraband, which concluded with negative results, as witnessed by

15
 

SA Schmitt. At approximately 11:40 am., SA Schmitt searched CS-1's vehicle for

narcotics and contraband, which concluded with negative results, as witnessed by TFO
Young.

34, At approximately 11:44 am., CS-1 placed a consensually monitored and
recorded telephone call to AMAURY CALDERON SANTIAGO at telephone number 787-
354-6851; however, nobody answered the telephone. It should be noted that SA Schmitt
dialed the telephone number. CS-1 then sent AMAURY CALDERON SANTIAGO a text
message at 787-354-6851, informing AMAURY CALDERON SANTIAGO that CS-1 was
ready to meet with him, to which AMAURY CALDERON SANTIAGO agreed to meet
with CS-1. CS-1 advised that he would meet with AMAURY CALDERON SANTIAGO
at 1506 Bennington Ave., Youngstown, Ohio 44505, which is where CS-1 normally meets
with AMAURY CALDERON SANTIAGO. It should be noted that a photograph of the
text message communication between CS and AMAURY CALDERON SANTIAGO is
attached to this DEA-6.

35. At approximately 12:15 p.m., CS-1 arrived at a neutral location, as witnessed
by RAC Brodersen, SA Schmitt, and TFO Young. At approximately 12:17 p.m., TFO
Young provided CS-1 with $2,400.00 DEA OAF via DEA-103, as witnessed by SA
Schmitt. At approximately 12:18 p.m., SA Schmitt provided CS-1 with an electronic
transmitting/recording device, as witnessed by TFO Young. Immediately following, TFO
Young provided CS-1! with a second electronic transmitting/recording device, as witnessed
by SA Schmitt.

36. At approximately 12:20 p.m., CS-1 departed the neutral location and traveled

towards 1506 Bennington Ave., Youngstown, Ohio 44505. At approximately 12:25 p.m.,

16
 

CS-1 arrived in the driveway of 1506 Bennington Ave., Youngstown, Ohio 44505, as
observed by SA Schmitt, TFO Young, and TFO Beniston. At approximately 12:26 p.m.,
SA Schmitt and TFO Young were able to observe and hear via the electronic
recording/transmitting device, CS-1 speaking with an unknown male, later identified by
CS-1 as FELIX CALDERON PAGAN. SA Schmitt and TFO Young were able to hear
FELIX CALDERON PAGAN ask CS-1 what he wanted, to which CS-1 replied, "Two".
FELIX CALDERON PAGAN then asked CS-1 if CS-1 meant two (2) ounces, which CS-
1 confirmed that he did mean two ounces. FELIX CALDERON PAGAN was then
observed, by SA Schmitt and TFO Young, opening the front driver's side door of a grey
~ Honda Odyssey bearing Ohio registration: HNV-9719 parked in the driveway 1506
Bennington Ave., Youngstown, Ohio 44505. According to the Ohio Bureau of Motor
Vehicles, the vehicle is registered to FELIX ANTONIO CALDERON PAGAN at 1502
’ Victor Ave., Youngstown, Ohio 44505.

37. At approximately 12:29 p.m., SA Schmitt and TFO Young were able to hear
CS-1 state that CS-1 was going to follow AMAURY CALDERON SANTIAGO to another
house. SA Schmitt then spoke with CS-1 via telephone and was advised that AMAURY
CALDERON SANTIAGO had arrived at 1506 Bennington Ave., Youngstown, Ohio
44505 in a dark colored Toyota and motioned for CS-1 to follow him. At approximately
12:32 p.m., SA Schmitt and TFO Young observed CS-1’s vehicle and a dark colored
Toyota at a red brick house, located on the East side of Bennington Ave., north of Stewart
Ave. It should be noted that TFO Sam Mosca later identified this residence as 829
Bennington Ave., Youngstown, Ohio 44505. SA Schmitt and TFO Young could then hear,

via the electronic transmitting/recording device, AMAURY CALDERON SANTIAGO tell

17

 
 

the CS that he (AMAURY CALDERON SANTIAGO) had to go get the two ounces of

Cocaine.

38. At approximately 12:35 p.m., SA Schmitt and TFO Young observed the dark
colored Toyota exit 829 Bennington Ave., Youngstown, Ohio 44505 and proceed
Northbound on Bennington Ave. At approximately 12:38 p.m., SA Jonathan Fraser
observed the dark colored Toyota enter the driveway of 1506 Bennington Ave.,
Youngstown, Ohio 44505, At approximately 12:42 p.m., SA Fraser observed the dark
colored Toyota exit the driveway and proceed towards 829 Bennington Ave., Youngstown,
Ohio 44505. At approximately 12:44 p.m., TFO Mosca observed the dark colored Toyota
return to 829 Bennington Ave., Youngstown, Ohio 44505. SA Schmitt and TFO Young
could then hear, via the electronic transmitting/recording device, AMAURY CALDERON
SANTIAGO explaining to CS-1 that AMAURY CALDERON SANTIAGO's father,
FELIX CALDERON PAGAN, didn't want people coming directly to 1506 Bennington
Ave., Youngstown, Ohio 44505 to purchase Cocaine. AMAURY CALDERON
SANTIAGO further advised CS-1 that AMAURY CALDERON SANTIAGO only had
approximately three more ounces of Cocaine available for purchase until their next
shipment of Cocaine arrived from Puerto Rico. At approximately 12:47 p.m., TFO Mosca
observed the dark colored Toyota depart from 829 Bennington Ave., Youngstown, Ohio
44505. It should be noted that surveillance was not maintained on AMAURY
CALDERON SANTIAGO due to the location of the residence he was at and the possibility
of counter surveillance in the surrounding neighborhood. Members of the DEA-YRO have

knowledge, based on past narcotics investigations, that numerous members of the

18
 

surrounding neighborhood have utilized counter surveillance techniques in past
investigations.

39. At approximately 12:47 p.m., TFO Mosca observed CS-1 depart from 829
Bennington Ave., Youngstown, Ohio 44505. At approximately 12:51 p.m., CS-1 arrived
at a neutral location, as witnessed by RAC Brodersen, SA Schmitt, and TFO Young. At
approximately 12:51 p.m., CS-1 transferred custody of Exhibit 2 (73.2 gross grams) to SA
Schmitt, as witnessed by TFO Young. SA Schmitt then placed Exhibit 2 into DEA SSEE
#8000954931, as witnessed by TFO Young. At approximately 12:54 p.m., CS-1
transferred custody of both of the electronic transmitting/recording devices to SA Schmitt,
as witnessed by TFO Young. It should be noted that these recordings were later assigned
Exhibit N-2.

40. At approximately 12:55 p.m., TFO Young searched CS-1 for narcotics and
contraband, as witnessed by RAC Brodersen and SA Schmitt. During the search of the
CS, TFO Young located four (4) one-hundred dollar bills in the back pocket of the CS-I's
pants. CS-1 initially stated the $400.00 belonged to CS-1; however, TFO Young advised
CS-1 that CS-1 did not have $400.00 when CS-1 was searched prior to the controlled
purchase. SA Schmitt also noted that CS-1 had originally advised SA Schmitt that
AMAURY CALDERON SANTIAGO had charged CS-1 the full $2,400.00 DEA OAF for
the Cocaine. CS-1 then admitted that the $400.00 was DEA OAF.

41, At that time, SA Schmitt noted that Exhibit 2 appeared to be less than fifty-six
grams (two (2) ounces) of Cocaine. SA Schmitt then placed Exhibit 2 on a portable scale
and noted that Exhibit 2 weighed approximately 41.92 grams. SA Schmitt then asked CS-

1 why Exhibit 2 wasn't two (2) ounces, and CS-1 claimed that AMAURY CALDERON

19

 
SANTIAGO must have shorted him. CS-1 then placed a consensually monitored and
recorded call to AMAURY CALDERON SANTIAGO at 787-354-6851, which was dialed
by SA Schmitt. CS-1 informed AMAURY CALDERON SANTIAGO that the two (2)
ounces of Cocaine that CS-1 purchased was all in one (1) bag, and that the bag was less
than two (2) ounces of Cocaine. AMAURY CALDERON SANTIAGO disagreed with
CS-1 and informed CS-1 that he (AMAURY CALDERON SANTIAGO) had personally
packaged and weighed the Cocaine so he (AMAURY CALDERON SANTIAGO) knew
that he had given CS-1 the correct amount of Cocaine. Shortly afterwards, the telephone
call between CS-1 and AMAURY CALDERON SANTIAGO ended.

42. At approximately 1:03 p.m., RAC Brodersen and TFO Young searched the CS-
I's vehicle for narcotics and contraband, which concluded with negative results, as
witnessed by SA Schmitt. Immediately following this, SA Schmitt asked CS-1 several
times if CS-1 had stolen any of the Cocaine purchased from AMAURY CALDERON
SANTIAGO. CS-1 assured SA Schmitt multiple times that CS-1 hadn't stolen any of the
Cocaine: however, when SA Schmitt advised CS-1 that SA Schmitt was going to visually
search CS-1’s groin area, CS-1 admitted that CS-1 had stolen Cocaine concealed in his
groin area. At approximately 1:07 p.m., CS-1 removed a knotted latex glove further
containing a white powdery substance of suspected Cocaine (Exhibit 3) and transferred
custody of Exhibit 3 to SA Schmitt, as witnessed by TFO Young. SA Schmitt then placed
Exhibit 3 into DEA SSEE #5000954932, as witnessed by TFO Young.

43. Exhibit 2 and Exhibit 3 were then transported to the Youngstown Resident
Office by SA Schmitt and TFO Young. SA Schmitt then field tested Exhibit 2 and Exhibit

3, which tested positive for the presence of Cocaine, as witnessed by TFO Young. SA

20

 
 

Schmitt then sealed Exhibit 2 in DEA SSEE #8000954931 and Exhibit 3 in DEA SSEE

S000954932, as witnessed by TFO Young. On June 6, 2019, Exhibit 2 and Exhibit 3 were
shipped to the North Central Laboratory for analysis and safekeeping (Fed Ex tracking
number: 8146 6231 8610).

44, RAC Brodersen, SA Schmitt, and TFO Young then spoke with CS-1 regarding
the controlled purchase as well as the attempted theft of Cocaine. CS-1 advised after CS-
1 departed the neutral location, CS-1 arrived at 1506 Bennington Ave., Youngstown, Ohio
44505. CS-1 stated CS-1 remained in CS-1’s vehicle while CS-1 was waiting for
AMAURY CALDERON SANTIAGO. CS-I stated that FELIX CALDERON PAGAN
approached CS-1 and inquired what he wanted. CS-1 stated he informed FELIX
CALDERON PAGAN that CS-1 wanted two ounces of Cocaine. CS-1 stated that FELIX
CALDERON PAGAN then stated, "twenty-eight, twenty-eight" and CS-1 stated: that
FELIX CALDERON PAGAN was confirming that each ounce was twenty-eight (28)
grams. CS-1 stated FELIX CALDERON PAGAN told CS-1 to wait a minute and then
walked towards the residence. |

45. CS-1 stated a few minutes later, AMAURY CALDERON SANTIAGO arrived
in the driveway driving a dark colored Toyota. CS-1 stated AMAURY CALDERON
SANTIAGO motioned for CS-1 to follow him and also stated AMAURY CALDERON
SANTIAGO sent CS-1 a text message stating, "Follow". CS-1 then followed AMAURY
CALDERON SANTIAGO to 829 Bennington Ave., Youngstown, Ohio 44505. CS-1
stated upon arriving at 829 Bennington Ave., Youngstown, Ohio 44505, AMAURY
CALDERON SANTIAGO exited the dark colored Toyota and approached CS-1's vehicle.

CS-1 stated AMAURY CALDERON SANTIAGO asked him how much Cocaine CS-1

21
 

wanted to purchase, to which CS-1 advised two (2) ounces. AMAURY CALDERON
SANTIAGO then informed CS-1 that he (AMAURY CALDERON SANTIAGO) had to
go get the two (2) ounces of Cocaine, CS-1 stated AMAURY CALDERON SANTIAGO
then re-entered the driver's seat of the dark colored Toyota and exited 829 Bennington
Ave., Youngstown, Ohio 44505. As previously noted, at this tme SA Fraser observed the
dark colored Toyota drive to and enter the driveway of 1506 Bennington Ave.,
Youngstown, Ohio 44505.

46.15. CS-1 stated several minutes later, AMAURY CALDERON SANTIAGO
returned to 829 Bennington Ave., Youngstown, Ohio 44505, driving the same dark colored
Toyota. CS-1 stated AMAURY CALDERON SANTIAGO then re-approached CS-1's
vehicle, at which time CS-1 handed AMAURY CALDERON SANTIAGO $2,000.00 DEA
OAF while AMAURY CALDERON SANTIAGO handed CS-1 a clear plastic baggie
containing suspected Cocaine. CS-1 stated AMAURY CALDERON SANTIAGO and CS-
1 then discussed FELIX CALDERON PAGAN being angry with AMAURY CALDERON
SANTIAGO because FELIX CALDERON PAGAN does not wart anyone buying Cocaine
directly from 1506 Bennington Ave., Youngstown, Ohio 44505, CS-1 stated AMAURY
CALDERON SANTIAGO then re-entered the dark colored Toyota and exited 829
Bennington Ave., Youngstown, Ohio 44505. CS-1 stated AMAURY CALDERON
SANTIAGO usually drives the black Jeep Liberty, which was parked in the driveway 829
Bennington Ave., Youngstown, Ohio 44505. |

47, On June 5, 2019, SA Schmitt spoke with PI Jason Parillo regarding AMAURY
CALDERON SANTIAGO and FELIX CALDERON PAGAN. SA Schmitt advised PI

Parillo that AMAURY CALDERON SANTIAGO and FELIX CALDERON PAGAN were

22

 
 

 

suspected of receiving multiple kilo grams of Heroin and Cocaine from Puerto Rico through
the mail. SA Schmitt provided all known addresses associated with AMAURY
CALDERON SANTIAGO and FELIX CALDERON PAGAN to PI Parillo. Later that
same date, PI Parillo advised that 1506 Bennington Ave., Youngstown, Ohio 44505; 1502
Victor Ave., Youngstown, Ohio 44505; and 1362 Lansdown Blvd., Youngstown, Ohio
44505 all had received numerous packages from Puerto Rico as well as websites that PI
Parillo knew to be associated with the dark web. PI Parillo advised SA Schmitt that
websites such as www.stamps.com, www.endicia.com, "Easy Post" are known to be
websites utilized by the dark web. PI Parillo knows from his training and work experience,
that the dark web is commonly used for the purchase and sale of drugs. PI Parillo emailed
SA Schinitt the list of packages mailed to the aforementioned residence from June 2018 to
June 2019. The first parcel delivered to 1506 Bennington Ave., Youngstown, Ohio 44505
from Puerto Rico had the following information- Delivery Date: 3/16/2019; Weight: 2.75
pounds; Mail Piece ID: 50930903690. Delivery Date: 4/2/2019; Weight 2.88 pounds;
Mail Piece ID: 51230807479. PI Parillo also attached a photograph of Parcel 2.

48. The second parcel delivered to 1506 Bennington Ave., Youngstown, Ohio
44505 from Puerto Rico had the following information- Delivery Date: 4/2/2019; Weight:
2.88 pounds; Mail Piece ID: 51230807479. PI Parillo also attached a photograph of this
parcel, which is attached to this DEA-6. This parcel is addressed: From- Miguel O. Diaz
Vaez, Urb. Santa Elena C-10A 1-4, Apt. 2, Bayamon, Puerto Rico; To- Kathy Hernandez,
1506 Bennington Ave., Youngstown, Ohio 44505,

49, The third parcel delivered to 1506 Bennington Ave., Youngstown, Ohio 44505

from Puerto Rico had the following information- Delivery Date: 4/9/2019; Weight: 2.88

23

 
 

 

 

pounds; Mail Piece ID: 51386122429. PI Parillo also attached a photograph of this parcel,
which is attached to this DEA-6. This parcel is addressed: From- Hellen Calderon
Rodriguez (with an unreadable address); To- Kathy Diaz (unreadable last name), 1506
Bennington Ave., Youngstown, Ohio 44505.

50. The fourth parcel delivered to 1506 Bennington Ave., Youngstown, Ohio
44505 from Puerto Rico had the following information- Delivery Date: 5/4/2019; Weight:
4.75 pounds; Mail Piece ID: 51794695594, PI Parillo also attached a photograph of this
parcel, which is attached to this DEA-6. This parcel is addressed: From- Rosa Perez, C10
Al Apt. 2, Urb, Santa Elena, Bayamon, Puerto Rico, 00957; To- Kathy Hemandez, 1506
Bennington Ave., Youngstown, Ohio 44505.

51. The fifth parcel delivered to 1506 Bennington Ave., Youngstown, Ohio 44505
from Puerto Rico had the followimg information- Delivery Date: 6/3/2019; Weight: 4.12
pounds; Mail Piece ID: 52280041510. PI Parillo also attached a photograph of this parcel,
which is attached to this DEA-6. This parcel is addressed: From- Hellen Calderon
Rodriguez, Jardines de Carolina CK. Casa, K-35 00987; To- Victor Garcia Diaz, 1506
Bennington Ave., Youngstown, Ohio 44505.

52. It-should be noted that the names "Victor Garcia Diaz", "Kathy Hernandez",
and "Kathy Diaz" are not associated in any databases or utility records with 1506
Bennington Ave., Youngstown, Ohio 44505. It should be noted that SA Schmitt knows
from his training and work experience that drug traffickers are known to use fake names

or aliases to conceal their identities from law enforcement.

24

 

 
 

53. The first parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505 from
Puerto Rico had the following information- Delivery Date: 8/6/2018; Weight: 4.19 pounds;
Mail Piece ID: 46668536473.

54, The second parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505
from Puerto Rico had the following information- Delivery Date: 8/11/2018; Weight: 5.88
pounds; Mail Piece [D: 46792497359.

55. The third parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505 from
Puerto Rico had the following information- Delivery Date: 8/11/2018 (same as the second
parcel); Weight: 9.31 pounds; Mail Piece ID: 46792497360.

56. The fourth parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505
from Puerto Rico had the following information- Delivery Date: 8/16/2018; Weight: 0.56
pounds; Mail Piece ID: 46871328318.

57. The fifth parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505 from
Puerto Rico had the following information- Delivery Date: 9/1/2018; Weight: 6.19 pounds;
Mail Piece ID: 47160765700.

58. The sixth parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505 from
Puerto Rico had the following information- Delivery Date: 10/12/2018; Weight: 6.88
pounds; Mail Piece ID: 47869189973.

59. The seventh parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505
from Puerto Rico had the following information- Delivery Date: 11/5/2018; Weight: 2.38

pounds; Mail Piece ID: 48300690051,

25

 
 

60. The eighth parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505
from Puerto Rico had the following information- Delivery Date: 1/11/2019; Weight: 5
pounds; Mail Piece ID: 49798428254,

61. The ninth parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505 from
Puerto Rico had the following information- Delivery Date: 3/30/2019; Weight: 3.38
pounds; Mail Piece ID: 51179187173. .

62. The tenth parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505 from
Puerto Rico had the following information- Delivery Date: 4/6/2019; Weight: 5.5 pounds;
Mail Piece ID: 51302778948.

63. The eleventh parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505
from Puerto Rico had the following information- Delivery Date: 4/6/2019 (same as the
_ tenth parcel); Weight: 7.94 pounds; Mail Piece ID: 51302778949.

64. The twelfth parcel delivered to 1502 Victor Ave., Youngstown, Ohio 44505
from Puerto Rico had the following information- Delivery Date: 5/6/2019; Weight: 5.06
pounds; Mail Piece ID: 51828557648.

65. The first parcel delivered to 1362 Lansdowne Blvd., Youngstown, Ohio 44505
from Puerto Rico had the following information- Delivery Date: 8/18/2018; Weight: 5.38
pounds; Mail Piece ID: 46915493580.

66. The second parcel delivered to 1362 Lansdowne Blvd., Youngstown, Ohio
44505 from Puerto Rico had the following information- Delivery Date: 10/30/2018;

Weight: 2.31 pounds; Mail Piece ID: 48199407690.

26

 
 

 

67. The third parcel delivered to 1362 Lansdowne Blvd., Youngstown, Ohio 44505
from Puerto Rico had the following information- Delivery Date: 3/15/2019; Weight: 5.25
pounds; Mail Piece ID: 50908636619.

68. The fourth parcel delivered to 1362 Lansdowne Blvd., Youngstown, Ohio
44505 from Puerto Rico had the following information- Delivery Date: 4/11/2019; Weight:
3 pounds; Mail Piece ID: 51384857546.

69. The fifth parcel delivered to 1362 Lansdowne Blvd., Youngstown, Ohio 44505
from Puerto Rico had the following information- Delivery Date: 5/6/2019; Weight: 5.62
pounds; Mail Piece ID: 51828517078.

70. On June 10, 2019, United States Postal Service (USMS) Postal Inspector (PI)
Jason Parillo, advised SA Schmitt that a parcel weighing approximately six (6) pounds was
addressed from Katherin Perez Vazquez at C-10 A-1 Apt 3 Orb Santa Elena, Bayamon .
(Puerto Rico) 00956 to Jose Escaleras Duran at 1506 Bennington Ave. Youngstown, Ohio
44505.

71. On June 10, 2019, the subject parcel was placed into a lineup containing several
blank parcels which emanated no narcotics odors. Narcotic detection canine “Bono”,
handled by Trooper Ricky T. Caraway of the Ohio State Highway Patrol was allowed to
examine the lineup. According to Trooper Caraway, K-9 Bono gave a positive alert on the
subject parcel. According to Trooper Caraway, this positive alert meant Bono detected the
odor of an illegal drug emanating from the parcel.

72. Trooper Caraway has been State Certified as a Narcotics Canine handler and he
and narcotics canine Bono have worked together since 2014. Trooper Caraway and canine

Bono were both re certified in May 2019 by the Ohio Peace Officers Training Academy

27

 
 

 

(OPOTA). Trooper Caraway and canine Bono have both completed 80 hours of a state-
certified training program at Gold Shield Kennels in Columbus, Ohio under Certified
Trainer Dan Bowman. During this time, Bono was trained and certified to alert to the
presence of the odors from marijuana, cocaine, heroin, methamphetamine (“crystal meth”),
and/or their derivatives. Trooper Caraway has been trained how to handle a detector K 9
and read his alerts.

73. On June 10, 2019, PI Parillo obtained a federal search warrant signed by the
Honorable U.S. Magistrate Judge Jonathan D. Greenberg to search the subject parcel. On
that same date, PI Parillo searched the subject parcel and located two clear plastic bags of
a compressed white powdery substance. PI Parillo field tested the white powdery
substance, which tested positive for the presence of Cocaine. PI Parillo also weighed the
suspected Cocaine, which was approximately three (3) pounds and six (6) ounces. On June
11, 2019, PI Parillo would transfer custody of the suspected Cocaine, which was later
assigned Exhibit 4, to SA Schmitt, as witnessed by TFO Don Lambert. SA Schmitt then
weighed Exhibit 4, which was approximately 1,555.4 gross grams.

74. On June 11, 2019, in anticipation of the controlled delivery, Postal Inspector
Parillo removed the original contents from the Subject Parcel and placed approximately ten
(10) grams of the field-tested positive cocaine as a representative sample along with a GPS
unit that would allow law enforcement to track the movement of the Subject Parcel. Law
enforcement placed the GPS unit and representative sample inside a make-shift wooden
block, which was the approximate size of the original contents. The wooden block was
wrapped in black tape and placed back into the Subject Parcel, along with a parcel beacon,

which would transmit a signal to law enforcement if the Subject Parcel were opened. The

28

 
 

representative sample and law-enforcement equipment were placed back in the Subject

Parcel. In preparation for the controlled delivery, law enforcement also sprayed the Subject
Parcel’s inner part with clue spray, which illuminates under black light and would transfer
to an individual who touches the Subject Parcel’s contents or inner parts.

75. On June 11, 2019 at approximately 9:20 am., SA Richard Schmitt appeared
before U.S. Magistrate Judge George J. Limbert in Youngstown, Ohio, and obtained a
search warrant for 1506 Bennington Ave., Youngstown, Ohio, 44505. This residence was
utilized by AMAURY CALDERON SANTIAGO on May 29, 2019 and June 6, 2019
during controlled purchases of Cocaine from AMAURY CALDERON SANTIAGO.

76. On June 11, 2019 at approximately 12:30 p.m., surveillance was established in
the vicinity of 1506 Bennington Ave., Youngstown, Ohio 44505. At approximately 12:41
p.m., TFO Sam Mosca observed a Hispanic male, later identified as FELIX
EMILIO CALDERON SANTIAGO, standing in the driveway of 1506 Bennington Ave.,
Youngstown, Ohio 44505. TFO Mosca observed FELIX CALDERON SANTIAGO
holding a small child, later identified as Adrian Calderon Santiago, while standing in the
driveway of the residence,

77, At approximately 1:01 p.m., TFO Mosca observed FELIX CALDERON
SANTIAGO enter the front driver's seat of a grey Honda Odyssey van that was parked in
the driveway of 1506 Bennington Ave., Youngstown, Ohio 44505. It should be noted that
TFO Mosca noted that this van had the rear window missing, which was now made of
plastic. TFO Mosca noted that FELIX CALDERON SANTIAGO then exited the
Honda van and approached a Hispanic female, later identified as Marina Liz ORTIZ

ADORNO, who was standing near a light blue vehicle parked in the front yard of 1506

29
 

Bennington Ave., Youngstown, Ohio 44505. TFO Mosca advised FELIX CALDERON
SANTIAGO appeared to briefly speak with Marina ORTIZ ADORNO in the front yard
of 1506 Bennirigton Ave., Youngstown, Ohio 44505. TFO Mosca next observed FELIX
CALDERON SANTIAGO ¢e-enter the driver's side of the Honda van and depart from
1506 Bennington Ave., Youngstown, Ohio 44505 at approximately 1:03 p.m.

78. Also at approximately 1:03 p.m., USPS PI Sonya Johnson, acting in an
‘undercover capacity as a U.S. Postal Service Letter Carrier, obtained a U.S. Postal Service
vehicle and drove the Subject Parcel to 1506 Bennington Ave., Youngstown, Ohio 44505.
PI Johnson approached the residence on foot andspoke with Marina ORTIZ
ADORNO. PI Johnson, who was on a live transmission with law enforcement, stated, “I
have a box for Jose Duran”. Marina ORTIZ ADORNO then took possession of the Subject
Parcel and took the Subject Parcel into 1506 Bennington Ave., Youngstown, Ohio
44505, PI Johnson returned to the U.S. Postal Service vehicle and departed the area. The
Subject Parcel was then scanned "delivered" remotely by a Postal Inspector in Cleveland,
Ohio. |

79, As PI Johnson was re-entering the U.S. Postal Service vehicle, TFO Don
Belosic observed the Honda Van turn around in the driveway of an unidentified residence,
which was adjacent to 1506 Bennington Ave., Youngstown, Ohio 44505. At
approximately 1:04 p.m., TFO Belosic observed the Honda van enter the driveway of 1506
Bennington Ave., Youngstown, Ohio 44505. A few moments later, TFO Belosic observed
the Honda van again depart from 1506 Bennington Ave., Youngstown, Ohio 44505.

80. At approximately 1:19 p.m., TFO Belosic observed the Honda van park in the

driveway of 1506 Bennington Ave., Youngstown, Ohio 44505. At approximately 1:20

30

 
 

p.m., TFO Belosic observed FELIX CALDERON SANTIAGO enter 1506 Bennington
Ave., Youngstown, Ohio 44505. At approximately 1:22 p.m., law enforcement received a
signal from the parcel beacon placed inside the Subject Parcel that it had been
opened. Members of the DEA-YRO then approached 1506 Bennington Ave.,
Youngstown, Ohio 44505 and executed the search warrant of the residence. Upon entry
into the residence, members of the DEA-YRO encountered Marina ORTIZ, ADORNO and
the child in the front living room. Members of the DEA-YRO then encountered Felix
CALDERON PAGAN and Ada Nivea SANTIAGO SOTO, who had both exited from the
southeast bedroom. Members of the DEA-YRO next encountered FELIX CALDERON
SANTIAGO, who was nude and sitting on the toilet, in the bathroom of the
residence. Members of the DEA-YRO also observed an opened USPS mail package
(Exhibit N-11) that had been cut in half lying in the bathtub, along with a box cutter that
was lying on the floor. It should be noted that the bathtub was in close proximity to the
toilet that FELIX CALDERON SANTIAGO was sitting on, Once the residence was
secured, members of the DEA-YRO began searching 1506 Bennington Ave., Youngstown,
Ohio 44505 as well as vehicles located on the property.

81. At approximately 1:43 p.m., Felix CALDERON PAGAN was read his Miranda
Rights by SA Schmitt, as witnessed by PI Parillo. Felix CALDERON PAGAN stated that
he is renting 1506 Bennington Ave., Youngstown, Ohio 44505. Felix CALDERON
PAGAN further stated that he lives at the address with Ada SANTIAGO SOTO (his wife),
FELIX CALDERON SANTIAGO (his son), Marina ORTIZ ADORNO (FELIX
CALDERON SANTIAGO's wife), Adrian Calderon Santiago (his grandson), and

AMAURY CALDERON SANTIAGO (his son). Felix CALDERON PAGAN advised that

31

 
 

AMAURY CALDERON SANTIAGO lives at 1506 Bennington Ave., Youngstown, Ohio

44505 most of the time; however, Felix CALDERON PAGAN stated that AMAURY
CALDERON SANTIAGO also stays with an unknown "American white girl" at an
unknown location. Felix CALDERON PAGAN advised he didn't know a package had
been delivered to the residence because he and his wife, Ada SANTIAGO SOTO, were
both sleeping in the southeast bedroom of the residence. Felix CALDERON PAGAN
stated neither he nor any of his family members have ever been involved in drug
trafficking.

82. Felix CALDERON PAGAN advised he and Ada SANTIAGO SOTO share the
southeast bedroom. Felix CALDERON PAGAN further stated that east bedroom belongs
to AMAURY CALDERON SANTIAGO. Felix CALDERON PAGAN stated that FELIX
CALDERON SANTIAGO, Marina ORTIZ ADORNO, and Adrian Calderon
Santiago share the northeast bedroom (bedroom #3). It should be noted that upon
searching the residence, law enforcement found the representative sample of Cocaine (Sub-
Exhibit 4A), parcel beacon, and packaging material (Exhibit N-10) from the USPS box
(Exhibit N-11) stuffed in a laundry hamper in the northeast bedroom.

83. At approximately 2:00 p.m., FELIX CALDERON SANTIAGO was read his
Miranda Rights in Spanish by SA Stephen Rapp, as witnessed by SA Schmitt and TFO
Dan Benitson. FELIX CALDERON SANTIAGO claimed he didn't know a package had
been delivered and offered no reason as to why the open mail package was lying in the
bathroom tub while he was in the bathroom. FELIX CALDERON SANTIAGO was
asked if PI Parillo could use a black light to look at his hands. FELIX CALDERON

SANTIAGO agreed and opened his hands. A black light was used to illuminate the clue

32

 
 

spray, which had been sprayed on the contents of the Subject Parcel. The black light
revealed the spray had gotten on FELIX CALDERON SANTIAGO’ hands, as witnessed
by SA Schmitt.

84. At approximately 2:19 p.m., Ada SANTIAGO SOTO was read her Miranda
Rights in Spanish by SA Stephen Rapp, as witnessed by SA Schmitt and TFO Dan
Benitson. Ada SANTIAGO SOTO advised she and Felix CALDERON PAGAN were
sleeping in the southeast bedroom and didn't know a package was delivered. Ada
SANTIAGO SOTO advised that she had no knowledge drug trafficking at the
residence. Ada SANTIAGO SOTO was asked if PI Parillo could use a black light to look
at her hands. Ada SANTIAGO SOTO agreed and opened her hands. A black light was
used to illuminate the clue spray, which had been sprayed on the contents of the Subject
Parcel. The black light revealed that no spray had gotten on Ada SANTIAGO SOTO’s
hands.

85. At approximately 2:23 p.m., Marina ORTIZ ADORNO was read her Miranda
Rights in Spanish by SA Stephen Rapp, as witnessed by SA Schmitt and TRO Dan
Benitson. It should be noted that as SA Rapp was beginning to speak with Marina ORTIZ
ADORNO, FELIX CALDERON SANTIAGO stood up and instructed Marina ORTIZ
ADORNO to not provide law enforcement with any imformation. Marina ORTIZ
ADORNO advised she received the Subject Parcel from PI Johnson and then took the
Subject Parcel inside 1506 Bennington Ave., Youngstown, Ohio 44505. Marina ORTIZ
ADORNO stated that she set the Subject Parcel on the living room table and then tended
to her child, Adrian Calderon Santiago. Marina ORTIZ ADORNO. stated Felix

CALDERON PAGAN and Ada SANTIAGO SOTO were sleeping in the southeast

33

 
bedroom when she put the Subject Parcel on the kitchen table. Marina ORTIZ ADORNO
advised that when FELIX CALDERON SANTIAGO returned to 1506 Bennington Ave.,
Youngstown, Ohio 44505, he was in the living room area; however, she didn't see FELIX
CALDERON SANTIAGO with the Subject Parcel because she was still tending to the
child. Marina ORTIZ ADORNO was asked if PI Parillo could use a black light to look at
her hands. Marina ORTIZ ADORNO agreed and opened her hands. A black light was used
to illuminate the clue spray, which had been sprayed on the contents of the Subject Parcel.
The black light revealed that no spray had gotten on Marina ORTIZ ADORNO's hands.
CONCLUSION

86. Based on the foregoing information, there is probable cause to believe that
FELIX EMILIO CALDERON SANTIAGO did commit Possession with Intent to
Distribute Cocaine, in violation of 21 U.S.C. 841 (a) (1), and Title 21, U.S.C. Section 846;
that is, conspiracy to distribute Cocaine, and such offense(s) occurred within the Northern

District of Ohio.

Respectfully submitted,

Richard T. Schmitt

Special Agent
Drug Enforcement Administration

Subscribed and sworn to before me o | “€.. at

 

UNITED STATES MAGISTRATE JUDGE

34
